


Exhibit 10.10


AMENDED AND RESTATED
INTUITIVE SURGICAL, INC. 2009 EMPLOYMENT COMMENCEMENT INCENTIVE PLAN






RESTRICTED STOCK UNIT GRANT NOTICE


Intuitive Surgical, Inc., a Delaware corporation (the “Company”), pursuant to
its Amended and Restated 2009 Employment Commencement Incentive Plan, as amended
from time to time (the “Plan”), hereby grants to the holder listed below
(“Participant”) the number of Restricted Stock Units (the “RSUs”) set forth
below. The RSUs are subject to the terms and conditions set forth in this
Restricted Stock Unit Grant Notice (the “Grant Notice”) and the Restricted Stock
Unit Agreement (including any special terms and conditions set for in any
appendix thereto for Participant’s country) attached hereto as Exhibit A (the
“Agreement”) and the Plan, which are incorporated herein by reference. Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in the Grant Notice and the Agreement.
Grant Number:
 
Participant:
 
Grant Date:
 
Number of RSUs:
 
Type of Shares Issuable:
Common Stock
Vesting Schedule:
[To be set forth in individual agreement]



By Participant’s signature below, Participant agrees to be bound by the terms
and conditions of the Plan, the Agreement and the Grant Notice. Participant has
reviewed the Agreement, the Plan and the Grant Notice in their entirety, has had
an opportunity to obtain the advice of counsel prior to executing the Grant
Notice and fully understands all provisions of the Grant Notice, the Agreement
and the Plan. Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
arising under the Plan, the Grant Notice or the Agreement.


INTUITIVE SURGICAL, INC.
PARTICIPANT
By:
 
By:
 
Title:
 
Print Name:
 
Grant Date
 
 
 









--------------------------------------------------------------------------------








Exhibit A
TO RESTRICTED STOCK UNIT GRANT NOTICE


RESTRICTED STOCK UNIT AGREEMENT


Pursuant to the Grant Notice to which this Agreement is attached, the Company
has granted to Participant the number of RSUs set forth in the Grant Notice
(this “Award”).
ARTICLE I.
GENERAL
1.1 Defined Terms. Capitalized terms not specifically defined herein shall have
the meanings specified in the Plan or the Grant Notice.
1.2 Incorporation of Terms of Plan. The RSUs and the shares of Common Stock
(“Stock”) issued to Participant hereunder (“Shares”) are subject to the terms
and conditions set forth in this Agreement (including any special terms and
conditions set forth any appendix attached hereto for Participant’s country (the
“Appendix”)) and the Plan, which is incorporated herein by reference. In the
event of any inconsistency between the Plan and this Agreement, the terms of the
Plan shall control.
ARTICLE II.
AWARD OF RESTRICTED STOCK UNITS
2.1 Award of RSUs.
(a)Effective as of the grant date set forth in the Grant Notice (the “Grant
Date”), the Company has granted to Participant the number of RSUs set forth in
the Grant Notice, upon the terms and conditions set forth in the Grant Notice,
the Plan and this Agreement, subject to adjustment as provided in Section 16 of
the Plan. Each RSU represents the right to receive one Share or, at the option
of the Company, an amount of cash as set forth in Section 2.3(b), in either
case, at the times and subject to the conditions set forth herein. However,
unless and until the RSUs have vested, Participant will have no right to the
payment of any Shares subject thereto. Prior to the actual delivery of any
Shares, the RSUs will represent an unsecured obligation of the Company, payable
only from the general assets of the Company.
2.2 Vesting of RSUs.
(a) Subject to Participant’s continued employment with or service to the Company
or an Affiliate on each applicable vesting date and subject to the terms of this
Agreement, the RSUs shall vest in such amounts and at such times as are set
forth in the Grant Notice.
(b) In the event Participant incurs a Termination of Service, except as may be
otherwise provided by the Administrator or as set forth in a written agreement
between Participant and the Company, Participant shall immediately forfeit any
and all RSUs granted under this Agreement which have not vested or do not vest
on or prior to the date on which such Termination of Service occurs, and
Participant’s rights in any such RSUs which are not so vested shall lapse and
expire.
(c) Notwithstanding 2.2(a) hereof and the Grant Notice, but subject to 2.2(b)
hereof, vesting of the RSUs is also subject to acceleration under certain
circumstances following a Change of Control (as defined in the Intuitive
Surgical, Inc. Severance Plan (the “Severance Plan”)), in accordance with the
terms of the Severance Plan, as may be amended from time to time. The Severance
Plan can be found on the Company’s Infoweb. The terms of the Severance Plan
include that the Board has the discretionary authority to amend or terminate the
Severance Plan in any respect by resolution adopted by a two-thirds or greater
majority of the Board, unless a Change of Control has




--------------------------------------------------------------------------------




previously occurred. Any changes to the terms of the Severance Plan properly
approved by the Board shall be binding on the RSUs being granted in the Grant
Notice.
(d) For purposes of this Agreement and the Award granted hereunder, vesting of
the Award shall not cease when Participant goes on a bona fide leave of absence
that was approved by the Company or an Affiliate, as applicable, in writing, if
the terms of the leave provide for continued service crediting, or when
continued service crediting is required by applicable law (“Protected Leave”)
(i.e., if Participant goes on a leave of absence that is not a bona fide leave
of absence that was approved by the Company or an Affiliate, as applicable, in
writing, if the terms of the leave does not provide for continued service
crediting, and/or when continued service crediting is not required by applicable
law (“Unprotected Leave”), vesting of the Award shall be tolled on the first day
of such leave of absence). Vesting of the Award granted under this Agreement
shall be tolled on the 90th day following Participant’s first day on Protected
Leave, unless Participant’s right to return to active work is guaranteed by law
or by a contract; vesting in any event shall be tolled when the approved
Protected Leave ends unless Participant returns to active work immediately, or
within the time guaranteed by law or by a contract. For the avoidance of doubt,
for purposes of this Agreement and the Award granted hereunder, in the event
Participant does not return to active work within 90 days following his or her
first day on Protected Leave, or on his or her first day on Unprotected Leave,
Participant shall not be deemed to have experienced a Termination of Service,
unless the Plan otherwise provides or the Administrator otherwise determines.
The Administrator determines which leaves count for the purposes described in
this paragraph and when Participant has experienced a Termination of Service for
all purposes under the Plan, the Grant Notice, this Agreement and the Award
granted hereunder.
2.3 Distribution or Payment of RSUs.
(a) Participant’s RSUs shall be distributed in Shares (either in book-entry form
or otherwise) or, at the option of the Company, paid in an amount of cash as set
forth in Section 2.3(b), in either case, as soon as administratively practicable
following the vesting of the applicable RSU pursuant to Section 2.2, and, in any
event, within sixty (60) days following such vesting. Notwithstanding the
foregoing, the Company may delay a distribution or payment in settlement of RSUs
if it reasonably determines that such payment or distribution will violate
securities laws or any other applicable law, provided that such distribution or
payment shall be made at the earliest date at which the Company reasonably
determines that the making of such distribution or payment will not cause such
violation, as required by Treasury Regulation Section 1.409A-2(b)(7)(ii), and
provided further that no payment or distribution shall be delayed under this
Section 2.3(a) if such delay will result in a violation of Section 409A of the
Code.
(b) In the event that the Company elects to make payment of Participant’s RSUs
in cash, the amount of cash payable with respect to each RSU shall be equal to
the Fair Market Value of a Share on the day immediately preceding the applicable
distribution or payment date set forth in Section 2.3(a). All distributions made
in Shares shall be made by the Company only in the form of whole Shares. The
Company, may, in its sole discretion round any fractional shares up or down to
the nearest whole Share or distribute the fractional Shares in cash in an amount
equal to the value of such fractional share determined based on the Fair Market
Value as of the date immediately preceding the date of such distribution.
2.4 Conditions to Issuance of Certificates. The Company shall not be required to
issue or deliver any certificate or certificates for any Shares prior to the
fulfillment of all of the following conditions: (a) the admission of the Shares
to listing on all stock exchanges on which such Shares are then listed, (b) the
completion of any registration or other qualification of the Shares under any
applicable law, or under rulings or regulations of the U.S. Securities and
Exchange Commission or other governmental regulatory body, which the
Administrator shall, in its absolute discretion, deem necessary or advisable,
and (c) the obtaining of any approval or other clearance from any governmental
agency that the Administrator shall, in its absolute discretion, determine to be
necessary or advisable.
2.5 Tax Withholding. Notwithstanding any other provision of this Agreement:
(a) Participant acknowledges that, regardless of any action taken by the Company
or, if different, the entity to which Participant provides services (the
“Employer”), the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax related items
related to Participant’s participation in the Plan and legally applicable to
Participant (“Tax-Related Items”) is and remains Participant’s responsibility
and may exceed the amount actually withheld by the Company or the Employer.
Participant further acknowledges that the Company and/or the Employer (i) make
no representations or undertaking regarding the treatment of any Tax-




--------------------------------------------------------------------------------




Related Items in connection with any aspect of the RSUs, including but not
limited to, the grant, vesting or settlement of the RSUs, the subsequent sale of
Shares acquired pursuant to such settlement and the receipt of any dividends;
and (ii) do not commit to and are under no obligation to structure the terms of
the grant or any aspect of the RSUs to reduce or eliminate Participant’s
liability for Tax-Related Items or achieve any particular tax result. Further,
if Participant is subject to Tax-Related Items in more than one jurisdiction,
Participant acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.
(b) Prior to any relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard,
Participant authorizes the Company and/or the Employer, or their respective
agents at their discretion to satisfy their withholding obligations with regard
to all Tax-Related Items by one or a combination of the following:
(i)by requiring payment by cash or check made payable to the Company and/or the
Affiliate(s) with respect to which the withholding obligation arises; or
(ii)by the deduction of such amount from other compensation payable to
Participant;
(iii)with respect to any Tax-Related Items arising in connection with the
vesting and settlement of the RSUs, by withholding a net number of vested shares
of Stock otherwise issuable pursuant to the RSUs to satisfy the Tax-Related
Items;
(iv)by withholding from proceeds of the sale of Shares acquired upon
vesting/settlement of the RSUs either through a voluntary sale or through a
mandatory sale arranged by the Company (on Participant’s behalf pursuant to this
authorization, without further consent); or
(v)in any combination of the foregoing.
(c) Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other withholding rates, including maximum withholding rates, in which case
Participant will receive a refund of any over-withheld amount in cash and will
have no entitlement to the Share equivalent. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, Participant is
deemed to have been issued the full number of Shares subject to the vested RSUs,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying Tax-Related Items.
(d) The Company shall not be obligated to deliver any certificate representing
Shares issuable with respect to the RSUs to Participant or his or her legal
representative unless and until Participant or his or her legal representative
shall have paid or otherwise satisfied in full the amount of all Tax-Related
Items applicable with respect to the taxable income of Participant resulting
from the vesting or settlement of the RSUs or any other taxable event related to
the RSUs.
(e) In the event any tax withholding obligation arising in connection with the
RSUs will be satisfied under Section 2.5(b)(iii), then the Company may elect to
instruct any brokerage firm determined acceptable to the Company for such
purpose to sell on Participant’s behalf (either through a voluntary sale or
mandatory sale, without further consent) a whole number of Shares from the
vested Shares then issuable to Participant pursuant to the RSUs as the Company
determines to be appropriate to generate cash proceeds sufficient to satisfy the
tax withholding obligation for Tax-Related Items and to remit the proceeds of
such sale to the Company or the Affiliate with respect to which the withholding
obligation arises. Participant’s acceptance of this Award constitutes
Participant’s instruction and authorization to the Company and such brokerage
firm to complete the transactions described in this Section 2.5(e), including
the transactions described in the previous sentence, as applicable. The Company
may refuse to issue any Shares in settlement of the RSUs to Participant until
the foregoing tax withholding obligations are satisfied, provided that no
payment shall be delayed under this Section 2.5(e) if such delay will result in
a violation of Section 409A of the Code.
2.6 Nature of Grant. In accepting this Award, Participant acknowledges,
understands and agrees that:
(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;
(b) the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right




--------------------------------------------------------------------------------




to receive future grants of RSUs, or benefits in lieu of RSUs, even if RSUs have
been granted in the past;
(c) all decisions with respect to future RSUs or other grants, if any, will be
at the sole discretion of the Company;
(d) Participant is voluntarily participating in the Plan;
(e) the RSUs and the Shares subject to the RSUs are not intended to replace any
pension rights or compensation;
(f) the RSUs and the Shares subject to the RSUs, and the income and value of
same are not part of normal or expected compensation for purposes of calculating
any severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments;
(g) the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;
(h) no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from Participant’s Termination of Service (for
any reason whatsoever and whether or not later found to be invalid or in breach
of employment laws in the jurisdiction where Participant is employed or the
terms of Participant’s employment agreement, if any), and in consideration of
the grant of RSUs to which Participant is otherwise not entitled, Participant
irrevocably agrees never to institute any claim against the Company or any of
its Affiliates, waive any ability, if any, to bring any such claim, and releases
the Company and its Affiliates from any such claim; if not withstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then
by participating in the Plan, Participant shall be deemed irrevocably to have
agreed not to pursue such claim and agree to execute any and all documents
necessary to request dismissal or withdrawal of such claims;
(i) unless otherwise provided in the Plan or by the Company in its discretion,
the RSUs and the benefits evidenced by this Agreement do not create any
entitlement to have the RSUs or any such benefits transferred to, or assumed by
another company, nor to be exchanged, cashed out or substituted for in
connection with any corporate transaction affecting the Stock of the Company;
and
(j) Participant acknowledges and agrees that neither the Company, the Employer
nor any other Affiliate shall be liable for any foreign exchange rate
fluctuation between Participant’s local currency and the United States Dollar
that may affect the value of the RSUs or of any amounts due to Participant
pursuant to the settlement of the RSUs or the subsequent sale of any Shares
acquired upon settlement.
2.7 Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book-entry form) will
have been issued and recorded on the records of the Company or its transfer
agents or registrars, and delivered to Participant (including through electronic
delivery to a brokerage account). Except as otherwise provided herein, after
such issuance, recordation and delivery, Participant will have all the rights of
a stockholder of the Company with respect to such Shares, including, without
limitation, the right to receipt of dividends and distributions on such Shares.
ARTICLE III.
OTHER PROVISIONS
3.1 Administration. The Administrator shall have the power to interpret the
Plan, the Grant Notice and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan, the Grant Notice and
this Agreement as are consistent therewith and to interpret, amend or revoke any
such rules. All actions taken and all interpretations and determinations made by
the Administrator will be final and binding upon Participant, the Company and
all other interested persons. To the extent allowable pursuant to applicable
law, no member of the Committee or the Board will be personally liable for any
action, determination or interpretation made with respect to the Plan, the Grant
Notice or this Agreement.




--------------------------------------------------------------------------------




3.2 RSUs Not Transferable. The RSUs may not be sold, pledged, assigned or
transferred in any manner other than by will or the laws of descent and
distribution, unless and until the Shares underlying the RSUs have been issued,
and all restrictions applicable to such Shares have lapsed. No RSUs or any
interest or right therein or part thereof shall be liable for the debts,
contracts or engagements of Participant or his or her successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.
3.3 Adjustments. The Administrator may accelerate the vesting of all or a
portion of the RSUs in such circumstances as it, in its sole discretion, may
determine. Participant acknowledges that the RSUs and the Shares subject to the
RSUs are subject to adjustment, modification and termination in certain events
as provided in this Agreement and the Plan, including Section 16 of the Plan.
3.4 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at Participant’s last address
reflected on the Company’s records. By a notice given pursuant to this Section
3.4, either party may hereafter designate a different address for notices to be
given to that party. Any notice shall be deemed duly given when sent via email
or when sent by certified mail (return receipt requested) and deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service or any equivalent non-U.S. postal service.
3.5 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.
3.6 No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding Participant’s
participation in the Plan before taking any action related to the Plan.
3.7 Data Privacy.
(a) Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of Participant’s personal data as
described in this Agreement and any other RSU grant materials by and among, as
applicable, the Employer, the Company and its other Affiliates for the exclusive
purpose of implementing, administering and managing Participant’s participation
in the Plan.
(b) Participant understand that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all RSUs or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor, ("Data") for the exclusive purpose of
implementing, administering and managing the Plan.
(c) Participant understand that Data will be transferred to E*TRADE Financial
Services, Inc., or to any stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Participant’s country. Participant understands
that if he or she resides outside the United States, he or she may request a
list with the names and addresses of any potential recipients of the Data by
contacting his or her local human resources representative. Participant
authorizes the Company, E*TRADE Financial Services, Inc. and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing Participant’s participation in the
Plan. Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan. Participant understands that if he or she resides outside the United
States, he or she may, at any time view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents




--------------------------------------------------------------------------------




herein, in any case without cost, by contacting in writing his or her local
human resources representative. Further, Participant understands that
Participant is providing the consents herein on a purely voluntary basis. If
Participant does not consent, or if Participant later seeks to revoke his or her
consent, Participant’s employment status or service and career with the Employer
will not be adversely affected; the only adverse consequence of refusing or
withdrawing Participant’s consent is that the Company would not be able to grant
RSUs to Participant or other equity awards or administer or maintain such
awards. Therefore, Participant understands that refusing or withdrawing his or
her consent may affect Participant’s ability to participate in the Plan. For
more information on the consequences of Participant’s refusal to consent or
withdrawal of consent, Participant understands that he or she may contact his or
her local human resources representative.
3.8 Governing Law/Venue. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws. For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
this Agreement, the parties hereby submit to and consent the courts of Santa
Clara County, California, or the federal courts for the United States for the
Northern District of California, and no other courts, where this Award is made
and/or to be performed.
3.9 Conformity to Applicable Law. Participant acknowledges that the Plan, the
Grant Notice and this Agreement are intended to conform to the extent necessary
with all applicable laws, including, without limitation, the provisions of the
U.S. Securities Act and the Exchange Act, and any and all regulations and rules
promulgated thereunder by the U.S. Securities and Exchange Commission, and any
other laws and regulations. Notwithstanding anything herein to the contrary, the
Plan shall be administered, and the RSUs are granted, only in such a manner as
to conform to such applicable law. To the extent permitted by applicable law,
the Plan and this Agreement shall be deemed amended to the extent necessary to
conform to applicable law.
3.10 Amendment, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board, provided that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely affect the RSUs in any material way without the prior written consent
of Participant.
3.11 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in Section 3.2 and the Plan, this Agreement
shall be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.
3.12 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the RSUs the Grant Notice and this Agreement
shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 of the Exchange Act) that are requirements for the application of
such exemptive rule. To the extent permitted by applicable law, this Agreement
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule.
3.13 Not a Contract of Employment. Nothing in this Agreement or in the Plan
shall confer upon Participant any right to continue to serve as an employee or
other service provider of the Company or any Affiliate or shall interfere with
or restrict in any way the rights of the Company and its Affiliates, which
rights are hereby expressly reserved, to discharge or terminate the services of
Participant at any time for any reason whatsoever, with or without cause, except
to the extent expressly provided otherwise in a written agreement between the
Company or an Affiliate and Participant.
3.14 Entire Agreement. The Plan, the Grant Notice and this Agreement (including
the Appendix and any other exhibit hereto) constitute the entire agreement of
the parties and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof.
3.15 Section 409A. This Award is not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”). However,
notwithstanding any other provision of the Plan, the Grant Notice or this
Agreement, if at any time the Administrator determines that this Award (or any
portion thereof) may be subject




--------------------------------------------------------------------------------




to Section 409A, the Administrator shall have the right in its sole discretion
(without any obligation to do so or to indemnify Participant or any other person
for failure to do so) to adopt such amendments to the Plan, the Grant Notice or
this Agreement, or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Administrator determines are necessary or appropriate for this Award either
to be exempt from the application of Section 409A or to comply with the
requirements of Section 409A.
3.16 Language. If Participant received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
3.17 Electronic Delivery and Acceptance. The Company may, in its sole discretion
decide to deliver any documents related to current or future participation in
the Plan by electronic means. Participant hereby consents to receive such
documents by electronic delivery and agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
3.18 Agreement Severable. In the event that any provision of the Grant Notice or
this Agreement is held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of the Grant Notice or this
Agreement.
3.19 Appendix. Notwithstanding any provisions in this Agreement, the RSUs shall
be subject to any special terms and conditions set forth in any Appendix to this
Agreement for Participant’s country. Moreover, if Participant relocates to one
of the countries included in the Appendix, the special terms and conditions for
such country will apply to Participant, to the extent the Company determines
that the application of such terms and conditions is necessary or advisable for
legal or administrative reasons. The Appendix constitutes part of this
Agreement.
3.20 Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Participant’s participation in the Plan, on the RSUs and
on any Shares acquired under the Plan, to the extent the Company determines it
is necessary or advisable for legal or administrative reasons, and to require
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
3.21 Insider Trading Restrictions/Market Abuse Laws. Participant acknowledges
that, depending on his or her country of residence, Participant may be subject
to insider trading restrictions and/or market abuse laws, which may affect
Participant’s ability to acquire or sell Shares or rights to Shares (e.g., RSUs)
under the Plan during such times as Participant is considered to have “inside
information” regarding the Company (as defined by the laws in Participant’s
country). Any restrictions under these laws or regulations are separate from and
in addition to any restrictions that may be imposed under any applicable Company
insider trading policy. Participant acknowledges that it is Participant’s
responsibility to comply with any applicable restrictions, and Participant is
advised to speak to his or her personal advisor on this matter.
3.22 Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the RSUs.
3.23 Counterparts. The Grant Notice may be executed in one or more counterparts,
including by way of any electronic signature, subject to applicable law, each of
which shall be deemed an original and all of which together shall constitute one
instrument.
3.24 Broker-Assisted Sales. In the event of any broker-assisted sale of Shares
in connection with the payment of withholding taxes as provided in Section
2.5(b)(iv): (a) any Shares to be sold through a broker-assisted sale will be
sold on the day the tax withholding obligation arises or as soon thereafter as
practicable; (b) such Shares may be sold as part of a block trade with other
participants in the Plan in which all participants receive an average price; (c)
Participant will be responsible for all broker’s fees and other costs of sale,
and Participant agrees to indemnify and hold the Company harmless from any
losses, costs, damages, or expenses relating to any such sale; (d) to the extent
the proceeds of such sale exceed the applicable tax withholding obligation, the
Company agrees to pay such excess in cash to Participant as soon as reasonably
practicable; (e) Participant acknowledges that the Company or its designee is
under no obligation to arrange for such sale at any particular price, and that
the proceeds of any such sale may not




--------------------------------------------------------------------------------




be sufficient to satisfy the applicable Tax-Related Items; and (f) in the event
the proceeds of such sale are insufficient to satisfy the applicable Tax-Related
Items, Participant agrees to pay immediately upon demand to the Company or its
Affiliate with respect to which the withholding obligation arises an amount in
cash sufficient to satisfy any remaining portion of the Company’s or the
applicable Affiliate’s withholding obligation.
3.25 Deemed Acceptance of Agreement for Participants in the United States. In
the event Participant works and/or resides in the United States, unless
Participant notifies the Company within ten (10) calendar days following receipt
of the Grant Notice and this Agreement that Participant declines the Award,
Participant will be deemed to have accepted and agreed to the terms and
conditions of the Grant Notice, this Agreement and the Plan. Participant
acknowledges receipt of a copy of the Plan and represents that Participant is
familiar with the terms and provisions thereof, which are incorporated herein by
reference.
3.26 Waiver. Participant acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by
Participant or any other Participant.
* * * * *












--------------------------------------------------------------------------------




APPENDIX TO THE
AMENDED AND RESTATED
INTUITIVE SURGICAL, INC. 2009 EMPLOYMENT COMMENCEMENT INCENTIVE PLAN


RESTRICTED STOCK UNIT AGREEMENT


FOR PARTICIPANTS OUTSIDE OF THE UNITED STATES


Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Agreement or the Plan.
TERMS AND CONDITIONS
This Appendix includes additional terms and conditions that govern the Award
granted to Participant under the Plan if Participant works and/or resides in one
of the countries listed below. This Appendix forms part of the Agreement.


If Participant is a citizen or resident of a country other than the one in which
Participant is currently working, transfers employment to another country after
the Grant Date, or is considered a resident of another country for local law
purposes, the information contained herein may not be applicable to Participant
and the Company shall, in its discretion, determine to what extent the terms and
conditions contained herein shall be applicable to Participant.


NOTIFICATIONS
This Appendix also includes information based on the securities, exchange
control and other laws in effect in Participant’s country as of January 2014.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that Participant not rely on the information in this
Appendix as the only source of information relating to the consequences of
Participant’s participation in the Plan because the information may be out of
date at the time Participant vests in the RSUs and acquires Shares or sells
Shares acquired under the Plan.


In addition, the information is general in nature. The Company is not providing
Participant with any tax advice with respect to the Award. The information is
provided below may not apply to Participant’s particular situation, and the
Company is not in a position to assure Participant of any particular result.
Accordingly, Participant is strongly advised to seek appropriate professional
advice as to how the tax or other laws in Participant’s country apply to his or
her situation.


Finally, if Participant is a citizen or resident of a country other than the one
in which Participant is currently working, transfers employment to another
country after the Grant Date, or is considered a resident of another country for
local law purposes, the information contained herein may not be applicable to
Participant in the same manner.


AUSTRIA
NOTIFICATIONS
Exchange Control Information. If Participant holds Shares acquired under the
Plan outside of Austria, her or she may have to submit a report to the Austrian
National Bank if certain thresholds are exceeded. An exemption applies if the
value of the Shares as of any given quarter does not exceed €30,000,000 or as of
December 31 does not exceed €5,000,000. If the former threshold is exceeded,
quarterly obligations are imposed, whereas if the latter threshold is exceeded,
annual reports must be filed. The deadline for filing the quarterly report is
the 15th day of the month following the end of the respective quarter. The
deadline for filing the annual report is January 31 of the following year.
When Participant sells Shares acquired under the Plan or receives cash dividends
paid on such Shares, there may be exchange control obligations if the cash
received is held outside Austria. If the transaction volume of all Participant’s
accounts abroad exceeds €3,000,000, the movements and balances of all accounts
must be reported monthly, as of the last day of the month, on or before the
fifteenth day of the following month.




--------------------------------------------------------------------------------




BELGIUM
NOTIFICATIONS
Foreign Asset/Account Reporting Information. Participant is required to report
any bank accounts opened and maintained outside Belgium on his or her annual tax
return.
CZECH REPUBLIC
NOTIFICATIONS
Exchange Control Information. The Czech National Bank may require Participant to
fulfill certain notification duties in relation to the Award and the opening and
maintenance of a foreign account. However, because exchange control regulations
change frequently and without notice, Participant is advised to consult his or
her personal legal advisor prior to the vesting of any of the RSUs to ensure
compliance with current regulations. Participant is solely responsible for
ensuring compliance with exchange control laws in the Czech Republic.
FINLAND


No country-specific provisions apply.


FRANCE
TERMS AND CONDITIONS
RSUs Not Tax-Qualified. Participant understands that the RSUs are not intended
to be French tax-qualified pursuant to Section L. 225-197 1 to L. 225-197 6 of
the French Commercial Code, as amended.
Language Consent. By accepting the RSUs, Participant confirms having read and
understood the Plan and Agreement, including all terms and conditions included
therein, which were provided in the English language. Participant accepts the
terms of those documents accordingly.
En acceptant ces "RSUs", le Participant confirme avoir lu et compris le Plan et
Accord de, incluant tous leurs termes et conditions, qui ont été transmis en
langue anglaise. Le Participant accepte les dispositions de ces documents en
connaissance de cause.
NOTIFICATIONS
Foreign Asset/Account Reporting Information. If Participant maintains a foreign
bank account, this must be reported to the French tax authorities when filing
his or her annual tax return.
GERMANY
NOTIFICATIONS
Exchange Control Information. Cross-border payments in excess of €12,500 in
connection with the sale of Shares acquired under the Plan or the receipt of any
dividends paid on Shares, must be reported monthly to the German Federal Bank on
Form Z 10.
INDIA
NOTIFICATIONS
Exchange Control Information. Participant understands that Participant must
repatriate any proceeds from the sale of Shares acquired under the Plan and any
cash dividends paid on such Shares to India and convert the proceeds into local
currency within ninety (90) days of receipt. Participant will receive a foreign
inward remittance certificate (“FIRC”) from the bank where Participant deposits
the foreign currency. Participant should maintain the FIRC as evidence of the
repatriation of funds in the event the Reserve Bank of India or the Employer
requests proof of repatriation. It is Participant’s responsibility to comply
with applicable exchange control laws in India.




--------------------------------------------------------------------------------




Foreign Asset/Account Reporting Information. Participant is required to declare
any foreign bank accounts and any foreign financial assets (including Shares
held outside India) in Participant’s annual tax return. Participant is
responsible for complying with this reporting obligation and is advised to
confer with his or her personal tax advisor in this regard.
IRELAND
NOTIFICATIONS
Director Notification Information. If Participant is a director, shadow director
A shadow director is an individual who is not on the board of directors of an
Irish Affiliate but who has sufficient control so that the board of directors of
the Irish or Affiliate, as applicable, acts in accordance with the directions
and instructions of the individual. or secretary of an Irish Affiliate,
Participant must notify the Irish Affiliate in writing within five business days
of receiving or disposing of an interest in the Company (e.g., RSUs, Shares,
etc.), or within five business days of becoming aware of the event giving rise
to the notification requirement, or within five business days of becoming a
director or secretary if such an interest exists at the time. This notification
requirement also applies with respect to the interests of a spouse or minor
child (whose interests will be attributed to the director, shadow director or
secretary, as the case may be).
ITALY
TERMS AND CONDITIONS
Data Privacy. This provision replaces Section 3.7 of the Agreement in its
entirety:
Participant understands that the Employer and the Company may hold certain
personal information about him or her, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance or other identification number, salary, nationality, job title, any
Shares or directorships held in the Company or any Affiliate, details of all
RSUs or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in Participant’s favor (“Data”), for the purpose of
implementing, managing and administering the Plan and in compliance with
applicable laws and regulations.
Participant also understands that providing the Company with Data is necessary
for the performance of the Plan and that his or her refusal to provide such Data
would make it impossible for the Company to perform its contractual obligations
and may affect Participant’s ability to participate in the Plan. The Controller
of personal data processing is Intuitive Surgical, Inc., with registered offices
at 1266 Kifer Road, Sunnyvale, California 94086, United States of America, and,
pursuant to Legislative Decree no. 196/2003, its representative for Italy is
Intuitive Surgical Sàrl, 1 Chemin des Mûriers, 1170 Aubonne, Switzerland.
Participant understands that Data will not be publicized, but it may be
transferred to banks, other financial institutions, or brokers involved in the
management and administration of the Plan. In particular, Participant
understands that Data may be transferred to E*Trade Financial Services, Inc., or
such other broker that may be engaged by the Company in the future. Participant
further understands that the Company and/or any Affiliate will transfer Data
among themselves as necessary for the purpose of implementing, administering and
managing Participant’s participation in the Plan, and that the Company and/or
any Affiliate may each further transfer Data to third parties assisting the
Company in the implementation, administration, and management of the Plan,
including any requisite transfer of Data to E*Trade Financial Services, Inc., or
other third party with whom Participant may elect to deposit any Shares acquired
under the Plan. Such recipients may receive, possess, use, retain, and transfer
Data in electronic or other form, for the purposes of implementing,
administering, and managing Participant’s participation in the Plan. Participant
understands that these recipients may be located in or outside the European
Economic Area, such as in the United States or elsewhere and in locations that
might not provide the same level of protection as intended under Italian data
privacy laws. Should the Company exercise its discretion in suspending all
necessary legal obligations connected with the management and administration of
the Plan, it will delete Data as soon as it has completed all the necessary
legal obligations connected with the management and administration of the Plan.
Participant understands that Data processing related to the purposes specified
above shall take place under




--------------------------------------------------------------------------------




automated or non-automated conditions, anonymously when possible, that comply
with the purposes for which Data is collected and with confidentiality and
security provisions as set forth by applicable laws and regulations, with
specific reference to Legislative Decree no. 196/2003.
The processing activity, including communication, the transfer of Data abroad,
including outside the European Economic Area, as herein specified and pursuant
to applicable laws and regulations, does not require Participant’s consent
thereto as the processing is necessary to performance of contractual obligations
related to implementation, administration, and management of the Plan.
Participant understands that, pursuant to Section 7 of the Legislative Decree
no. 196/2003, he or she has the right to, including but not limited to, access,
delete, update, correct, or terminate, for legitimate reason, the Data
processing. Furthermore, Participant is aware that Data will not be used for
direct marketing purposes. In addition, Data provided can be reviewed and
questions or complaints can be addressed by contacting Participant’s local human
resources representative.
Plan Document Acknowledgment. By accepting the RSUs, Participant acknowledges
that he or she has received a copy of the Plan, the Grant Notice, the Agreement,
and this Appendix and has reviewed the Plan, the Agreement, and this Appendix in
their entirety and fully accepts all provisions thereof. Participant further
acknowledges that he or she has read and specifically and expressly approves the
Grant Notice and the following provisions of the Agreement: (i) Section 2.1:
Award of RSUs; (ii) Section 2.2: Vesting of RSUs; (iii) Section 2.3:
Distribution of Payment of RSUs; (iv) Section 2.4: Conditions to Issuance of
Certificates; (v) Section 2.5: Tax Withholding; (vi) Section 2.6: Nature of
Grant; (vii) Section 2.7: Rights as Stockholder; (viii) Section 3.2: RSUs Not
Transferable; (ix) Section 3.8: Governing Law; (x) Section 3.9: Compliance with
Law; (xi) Section 3.10: Amendment, Suspension and Termination; (xii) Section
3.17: Electronic Delivery and Acceptance; (xiii) Section 3.18: Agreement
Severable; (xiv) Section 3.20: Imposition of Other Requirements; (xv) Section
3.21: Insider Trading Restrictions/Market Abuse Laws; (xvi) Section 3.24:
Broker-Assisted Sales; (xvii) Section 3.25: Deemed Acceptance of Agreement;
(xviii) Section 3.26: Waiver, and the Data Privacy section included in this
Appendix.
NOTIFICATIONS
Foreign Asset/Account Reporting Information. Italian residents who, at any time
during the fiscal year, hold foreign financial assets (including cash and
Shares) which may generate income taxable in Italy are required to report these
assets on their annual tax returns (UNICO Form, RW Schedule) for the year during
which the assets are held, or on a special form if no tax return is due. These
reporting obligations will also apply to Italian residents who are the
beneficial owners of foreign financial assets under Italian money laundering
provisions.
JAPAN
NOTIFICATIONS
Foreign Asset/Account Reporting Information. If Participant hold assets outside
of Japan (including any cash or Shares acquired under the Plan) with a value
exceeding ¥50,000,000 (as of December 31 each year), Participant is required to
comply with annual tax reporting obligations with respect to such assets. 
Participant is advised to consult with a personal tax advisor to ensure that he
or she is properly complying with applicable reporting requirements.
KOREA
NOTIFICATIONS
Exchange Control Information. Exchange control laws require Korean residents who
realize US$500,000 or more in a single transaction from the sale of Shares or
the receipt of any cash dividends to repatriate the proceeds to Korea within
eighteen months of the sale/receipt.
Foreign Asset/Account Reporting Information. Korean residents must declare all
foreign financial accounts (e.g., non-Korean bank accounts, brokerage accounts,
etc.) to the Korean tax authority and file a report with respect to such
accounts if the value of such accounts exceeds KRW 1 billion (or an equivalent
amount in foreign currency). Participant should consult with his or her personal
tax advisor to determine how to value Participant’s foreign accounts for
purposes of this reporting requirement and whether Participant is required to
file a report with respect to such accounts.




--------------------------------------------------------------------------------




MEXICO
NOTIFICATIONS
No Entitlement for Claims or Compensation. The following section supplements
Section 2.6 of the Agreement:


Modification. By accepting the Award, Participant understands and agrees that
any modification of the Plan or the Agreement or its termination shall not
constitute a change or impairment of the terms and conditions of employment.


Policy Statement. The Award the Company is making under the Plan is unilateral
and discretionary and, therefore, the Company reserves the absolute right to
amend it and discontinue it at any time without any liability.


The Company, with registered offices at 1266 Kifer Road, Sunnyvale, CA 94086, is
solely responsible for the administration of the Plan, and participation in the
Plan and the grant of the Award do not, in any way, establish an employment
relationship between Participant and the Company since Participant is
participating in the Plan on a wholly commercial basis and the sole employer is
a Mexican or other Affiliate, nor does it establish any rights between
Participant and the Employer.


Plan Document Acknowledgment. By accepting the Award, Participant acknowledges
that he or she has received copies of the Plan, has reviewed the Plan, Grant
Notice and the Agreement in their entirety, and fully understand and accept all
provisions of the Plan, Grant Notice and the Agreement.


In addition, Participant further acknowledges that he or she has read and
specifically and expressly approves the terms and conditions in Section 2.6 of
the Agreement, in which the following is clearly described and established: (i)
participation in the Plan does not constitute an acquired right; (ii) the Plan
and participation in the Plan is offered by the Company on a wholly
discretionary basis; and (iii) participation in the Plan is voluntary.


Finally, Participant hereby declares that he or she does not reserve any action
or right to bring any claim against the Company for any compensation or damages
as a result of his or her participation in the Plan and therefore grant a full
and broad release to the Employer, the Company and any Affiliate with respect to
any claim that may arise under the Plan or the Agreement.


Spanish Translation


Ausencia de derechos para reclamos o compensación: Lo siguiente complementa la
sección 2.6 del Convenio.


Moficaciones: Al aceptar el Premio, el Participante reconoce y acepta que
cualquier modificación al Plan o al Convenio o la terminación del mismo no
significará una modifiación o detrimento en los términos y condiciones de su
relación de trabajo.


Establecimiento de la Política. El Premio que la Empresa está haciendo por medio
del Plan es unilateral y discesional, por tal motivo, la Empresa se reserva el
derecho de modificarlo o cancelarlo sin responsabilidad alguna hacia Usted.
La Empresa, con domicilio registrado en 1266 Kifer Road, Sunnyvale, Ca, 94086,
es la única responsable para la administración de Plan y que su participación en
los Plan y adquisición de acciones no constituye una relación de trabajo entre
la Empresa y el Participante, toda vez que su participación en el Plan es
totalmente en base a una relación comercial y que el patrón del Participante es
una sociedad Mexicana, afiliada o no a la Empresa. El Plan no establece derechos
entre el Participante y su patrón.
Reconicimiento de los Términos y Condiciones. Al aceptar el Premio, el
Participante reconoce que ha recibido una copia del Plan, que ha revisado el
Plan y la Notificación de la Entrega y el Convenio completos y reconoce y aepta
todas y cada una de las condicioines del Plan, el Aviso de Entrega y el
Convenio.
  
Aunado a lo anterior, el Participante reconoce que ha leído y específicamente
aprueba los términos y condiciones descritas en el punto 2.6 del Convenio, el
cual establece que (i) La participación en el Plan no constituye un derecho




--------------------------------------------------------------------------------




adquirido, (ii) El plan y la participación en dicho Plan son ofrecidos por la
Empresa en forma totalmente discrecional; y, que (iii) la participación es
voluntaria.
Por último, el Participante declara que no se reserva acción legal ni derecho
alguno qué hacer valer en contra de la Empresa por ninguna compensación o daño
derivado de su participación en el Plan; y por tal motivo en este acto otorga a
favor de su patrón, la Empresa y cualquier empresa relacionada, el más amplio
finiquito que en derecho corresponda en virtud de cualquier reclamación que
pudiera surgir con motivo del Plan o el Convenio.
NETHERLANDS


No country-specific provisions apply.


NORWAY


No country-specific provisions apply.


SINGAPORE
NOTIFICATIONS
Securities Law Information. The RSUs have been granted pursuant to the
“Qualifying Person” exemption” under section 273(1)(f) of the Securities and
Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan has not been lodged or
registered as a prospectus with the Monetary Authority of Singapore. Participant
should note that the RSUs are subject to section 257 of the SFA and Participant
will not be able to make (i) any subsequent sale of the Shares in Singapore or
(ii) any offer of such subsequent sale of the Shares subject to the RSUs in
Singapore, unless such sale or offer is made pursuant to the exemptions under
Part XIII Division (1) Subdivision (4) (other than section 280) of the SFA.
Director Notification Information. If Participant is a director, associate
director or shadow director of a Singapore Affiliate, Participant must notify
the Singapore Affiliate in writing of an interest (e.g., RSU, Shares, etc.) in
the Company or any Affiliate within two business days of (i) acquiring or
disposing of such interest, (ii) any change in a previously disclosed interest
(e.g., sale of Shares), or (iii) becoming a director, associate director or
shadow director.
SPAIN
NOTIFICATIONS
Nature of Grant. This provision supplements Section 2.6 of the Agreement:
In accepting the RSUs, Participant consents to participate in the Plan and
acknowledges that he or she has received a copy of the Plan.
Participant understands that the Company has unilaterally, gratuitously and
discretionally decided to grant RSUs under the Plan to individuals who may be
employees of the Company or any Affiliate throughout the world. The decision is
a limited decision that is entered into upon the express assumption and
condition that any grant will not economically or otherwise bind the Company or
any Affiliate. Consequently, Participant understands that the RSUs are granted
on the assumption and condition that the RSUs and any Shares issued upon vesting
of the RSUs are not part of any employment contract (either with the Company or
any Affiliate) and shall not be considered a mandatory benefit, salary for any
purposes (including severance compensation) or any other right whatsoever. In
addition, Participant understands that the RSUs would not be granted to
Participant but for the assumptions and conditions referred to herein; thus,
Participant acknowledges and freely accepts that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, then the grant of the RSUs and any right to the RSUs shall be null and
void.
Further, the vesting of the RSUs is expressly conditioned on Participant’s
continued employment, such that upon Termination of Service for any reason
whatsoever, the RSUs may cease vesting immediately, in whole or in part,




--------------------------------------------------------------------------------




effective on the date of Participant’s Termination of Service (unless otherwise
specifically provided in the Agreement or the Plan). This will be the case, for
example, even if (1) Participant is considered to be unfairly dismissed without
cause; (2) Participant is dismissed for disciplinary or objective reasons;
(3) Participant’s Termination of Service is due to a unilateral breach of
contract by the Company or the Employer; or Participant’s Termination of Service
is due to death, disability or retirement. Consequently, upon Participant’s
Termination of Service for any of the above reasons, Participant may
automatically lose any rights to RSUs that were not vested on the date of
Participant’s Termination of Service, as described in the Plan and the
Agreement.
NOTIFICATIONS
Exchange Control Information. Participant must declare the acquisition of Shares
to the Spanish Dirección General de Comercio e Inversiones (the “DGCI”) for
statistical purposes. Participant also must declare the ownership of any Shares
each January while the Shares are owned. In addition, if the amount of Shares
acquired or sold exceeds €1,502,530 (or if Participant holds 10% or more of the
share capital of the Company or such other amount that would entitle Participant
to join the Company’s board of directors), the declaration must be filed also
within one month of the acquisition or sale, as applicable.
Securities Law Information. The grant of RSUs and the Shares issued pursuant to
the vesting of RSUs are considered a private placement outside the scope of
Spanish laws on public offerings and issuances of securities. Neither the Plan
nor the Agreement have been registered with the Comisión Nacional del Mercado de
Valores and do not constitute a public offering prospectus.
Foreign Asset/Account Reporting Information.  To the extent Participant holds
assets (e.g., cash or Shares held in a bank or brokerage account) outside Spain
with a value in excess of €50,000 per type of asset (e.g., Shares, cash, etc.)
as of December 31 each year, Participant is required to report information on
such rights and assets on his or her tax return for such year. After such rights
or assets are initially reported, the reporting obligation will only apply for
subsequent years if the value of any previously-reported rights or assets
increases by more than €20,000. The reporting must be completed by March 31.
Failure to comply with this reporting requirement may result in penalties.
Accordingly, Participant is advised to consult with his or her personal tax and
legal advisors to ensure that Participant is properly complying with his or her
reporting obligations.
Further, Participant is required to declare electronically to the Bank of Spain
any securities accounts (including brokerage accounts held abroad), as well as
the securities held in such accounts if the value of the transactions for all
such accounts during the relevant year or the balances in such accounts as of
December 31st of the relevant year exceeds €1,000,000.
SWEDEN


No country-specific provisions apply.


SWITZERLAND
NOTIFICATIONS
Securities Law Information. The grant of RSUs under the Plan is considered a
private offering in Switzerland and is, therefore, not subject to registration
in Switzerland.


UNITED KINGDOM
TERMS AND CONDITIONS


Tax Withholding. This provision supplements Section 2.5 of the Agreement:
If payment or withholding of the income tax is not made within ninety (90) days
of the event giving rise to the tax or such other period specified in Section
222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the “Due
Date”), the amount of any uncollected income tax will constitute a loan owed by
Participant to the Employer, effective




--------------------------------------------------------------------------------




on the Due Date. Participant agrees that the loan will bear interest at the
then-current Official Rate of Her Majesty’s Revenue and Customs (“HMRC”), it
will be immediately due and repayable, and the Company or the Employer may
recover it at any time thereafter by any of the means referred to in the Section
2.5 of the Agreement. Notwithstanding the foregoing, if Participant is a
director or executive officer of the Company (within the meaning of Section
13(k) of the U.S. Securities and Exchange Act of 1934, as amended), he or she
will not be eligible for such a loan to cover the uncollected tax. In the event
that Participant is such a director or executive officer and the taxes due are
not collected from or paid by Participant by the Due Date, the amount of any
uncollected income tax may constitute a benefit to Participant on which
additional income tax and national insurance contributions (“NICs”) may be
payable. Participant will be responsible for reporting and paying any income tax
due on this additional benefit directly to HMRC under the self-assessment regime
and for paying to the Company or the Employer, as applicable, any employee NICs
due on this additional benefit, which Participant agrees the Company or the
Employer, as applicable, may recover from Participant by any means referred to
in Section 2.5 of the Agreement.
Joint Election for Transfer of Liability for Employer National Insurance
Contributions. As a condition of participation in the Plan and the grant of the
RSUs, Participant agrees to accept any liability for secondary Class 1 NICs that
may be payable by the Employer, the Company or any other Affiliate in connection
with the RSUs and any event giving rise to Tax-Related Items (“Employer NICs”).
Without prejudice to the foregoing, Participant agrees to execute a joint
election with the Company or the Employer, the form of such joint election (the
“Joint Election”) having been approved formally by HMRC, and any other required
consent or election prior to vesting of the RSUs. Participant further agrees to
execute such other joint elections as may be required between Participant and
any successor to the Employer, the Company and any Affiliate. Participant
further agrees that the Employer, the Company or any Affiliate may collect the
Employer NICs from Participant by any of the means set forth in Section 2.5 of
the Agreement.


If Participant does not enter into a Joint Election prior to vesting of the
RSUs, Participant’s RSUs will not be settled unless and until Participant enters
into a Joint Election, without any liability to the Employer, the Company or any
Affiliate.


